.       .




                 TEXE    ATTORNEY            GENERAL
                              OF   7l?ExAs




                          January 11, 1968


Mrs. Bess Blackwell         Opinion No. M-191
Executive Secretary
State Board of Hairdressers Re: Whether under Section 5-a
  and Cosmetologists             of,,Article734-b, Vernon's
Sam Houston Building             Penal Code, Junior Colleges
Austin, Texas 78701              will be eligible for cos-
                                 metology courses the same
Dear Mrs. Blackwell:             as vocational high schools.
          You request from this office ,an opinion as to the
above captioned matter. you have also stated.in your letter
that the Board members have felt that junior colleges are not
exempt under the above provisions, although public high schools
are considered exempt and that presently the Texas Education
Agency wishes to install cosmetology training courses in junior
colleges.
              Section 5(a) of Article 73433,Vernon's Penal Code,
    reads as follows:
                 "Sec. 5. (a) Any person, firm, association
            or corporation applying to the Board for an orig-
            inal certificate of registration or license, as a
            school of beauty culture, shall make such applica-
            tion in the form prescribed by the Board, giving
            the data and information required by the Board.
            The Board shall, in such applications, require
            such data, information and facts as it deems nec-
            essary to determine such applicant's compliance
            with this Act and his or its fitness to conduct
            and maintain such school. No applicant for an
            original school license shall hereafter be grant-
            ed an original certificate of registration or
            license unless it shall have a building approved
            by the Board, having therein a minimum floor
            space of not less than three thousand, five hun-
            dred (3,500) square feet floor space in a modern

                                -911-
Mrs. Bess Blackwell, page 2, (M-191)


    fireproof building of permanent type construc-
    tion. Such space shall be divided into three
    (3) separate departments, viz: a theory class-
    room, a room for practical work for seniors,
    and a room for practical work for juniors, and
    shall have not less than two (2) modern, sani-
    tary toilets in separate rooms where there are
    male and female students, and shall possess
    and have installed the minimum equipment and
    apparatus required by the Board, sufficient to
    properly train and fully instruct a minimum of
    fifty (50) students at one time in all subjects
    of its curriculum; and such schools shall there-
    after maintain the premises and minimum equipment
    and apparatus; and such applicants shall furnish
    a good and sufficient surety bond payable to the
    State of Texas, conditioned to refund any unused
    portion of tuition paid if such school closes or
    ceases operation before~courses of instruction
    have been completed. Provided, however, that
    the requirements as to floor space, type of
    building, bond requirement and number of licens-
    ed instructors shall not apply to Public Voca-
    tional Schools." (Emphasis added.)
          The leading case upholding constitutionality of
junior college districts is Shepherd v. San Jacinto Junior
College District, 363 S.W.2d 142 (Tex.Sup. 1963). The Court
in discussina the nature of junior colleae districts made
the following observation at-page 744: -
          "Some difficulty of classification has
     arisen with reference to junior colleges and
     the regional districts supporting them. Un-
     doubtedly the framers of the Texas educational
     system envisioned a system of schools extending
     from those of an elementary grade to those of a
     university level, that is, elementary schools,
     secondary schools or high schools and colleges
     and universities. The junior colleges, developed
     for the most part since 1929, are sandwiched in,
     so to speak, between the high schools on one
     hand and the colleges or universities on the other
     hand. In certain respects, the junior college is
     what its name implies, that is, a school which is
     above the high school level yet one whose highest
     grade is below the educational level required for
     a degree from a university. Yet, as pointed out

                          -   912-
Mrs. Bess Blackwell, page 3, '(M-191)'


    by one of the briefs~on file here, it would not
    be inappropriate to refer to the districts which
    support such schools as 'junior college districts'
    'advanced independent school districts' or 'grad-
    uate high school districts.' The point of this
    is that junior colleges and their districts may
    in some instances be regarded as colleges and in
    other instances as schools in the nature of ad-
    vanced high schools. The Junior College Act ,it-
    self makes numerous references to independent
    school districts when delineating the powers and
    operations of a junior college district.
          "The Texas junior college history bears some
     relation to the experience of,other states with
     secondary schools, that is, high schools or college
     preparatory schools.
          II
           . . .II (Emphasis added.)
          We may say that, dependent upon the curriculum
any high school, junior college or university would be re-
garded as academic in some areas and vocational and tech-
nical in other areas.
          A school of cosmetology is generally considered
to be a vocational school as opposed to an academic school.
          It is, therefore, the opinion of this office that
junior colleges, which offer as a part of its curriculum,
vocational instruction, fall within the proviso of Section
5-a of Article 73413,Vernon's Penal Code, and that the re-
quirements as to floor space, type of building, bond require-
ment, number of licensed instructors, do not apply to such
schools.
                     SUMMARY
                     -------
          The last sentence of Section 5a of Article
     73413,Vernon's Penal Code, which provides an ex-
     ception for public vocational schools, applies
     to junior colleges of this State, which offer
     vocational instruction as a part of their cur-
     riculum, since a junior college may provide in
     its curriculum for terminal vocational and tech-
     nical courses as well as preparatory academic
     courses.


                         -913-
                                                     f   .




Mr$. Bess Blackwell, page 4, (M-191)




                                       C.   MARTIN
                                 rney General of Texas
Prepared by Pat Cain
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
John Reeves
Brock Jones, Jr.
W. V. Geppert
James Quick
A. J. CARUBBI, JR.
Staff Legal Assistant




                         -914-